Deen, Judge.
Recent possession of stolen goods unexplained to the satisfaction of the jury and especially when accompanied by false statements as to the person from whom received, authorizes a conviction of larceny. Scott v. State, 119 Ga. 425 (46 SE 637). Each count of this indictment was supported by evidence.
The State tendered in evidence over objection convictions of one Fred Wyatt for the following offenses: misdemeanor, 1956; robbery, 1956; larceny of automobile, 1956; robbery, 1967. Wyatt was neither a co-indictee nor a witness in the case but remains a shadowy figure on the periphery of the investigation. The previous convictions of the absent Wyatt were utterly extraneous to any issue in the defendant’s trial, and their admission was error.
There are a number of other enumerations of error, some of which have been abandoned, some on alleged incorrect instructions as to which no exception was taken and which the court does not believe sufficiently material to consider in the absence of objection; some to which page references are not supplied so that they may be properly identified, and others, including the motions for mistrial, which are not likely to recur. In connection with the grounds dealing with the testimony of witnesses as to photographs exhibited to them see Shelton v. State, 111 Ga. App. 351, 353 (141 SE2d 776) and Cooper v. State, 182 Ga. 42 (184 SE 716, 104 ALR 1309).

Judgment reversed.


Bell, P. J., and Eberhardt, J., concur.